DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2013/0058063 to O’Brien.  Regarding claim 1, O’Brien discloses an electronic device (102), comprising: 

a housing (not numbered) comprising a first portion (110) and a second portion (112) configured to move relative to each other; a reel (226) rotatably arranged to the first portion (110); and a flexible display screen assembly (104/224) having an end (i.e., at 232) connected to the second portion (112) and another end (i.e., at 224) coupled to the reel (226), wherein the reel is configured to rotate to release the flexible display screen assembly (104/224) when the first portion (110) and the second portion (112) move away from each other.  See Figs. 1 and 2 and [0020-0022].
	Regarding claim 2, O’Brien discloses the device as claimed, wherein the reel (226) is further configured to rotate to wind the flexible display screen assembly when the first portion and the second portion move towards each other.  See Fig. 2 and [0022].
Regarding claim 8, O’Brien discloses the device as claimed, wherein the flexible display screen assembly comprises a flexible display screen (104) and a flexible support (210) stacked and fixedly connected with the flexible display screen, the flexible support (210) is connected with the reel (226), and the flexible support (210) abuts against the first portion (110) to keep the flexible display 


screen flat when the first portion and the second portion move away from each other.  See Fig. 2.
Regarding claim 9, O’Brien discloses the device as claimed, wherein the first portion (110) comprises a first top plate (234), and the flexible support (210) is configured to be arranged between the flexible display screen (104) and the first top plate (234) to fill a gap between the flexible display screen and the first top plate when the first portion and the second portion move away from each other.  See Fig. 2 – retracted view (202).
Regarding claim 10, O’Brien discloses the device as claimed, wherein the second portion (112) comprises a second top plate (230) attached on the first top plate (234) and arranged between the flexible display screen (104) and the first top plate (234).  See Fig. 2 – extended view (204).
Regarding claim 11, O’Brien discloses the device as claimed, wherein the flexible display screen comprises: a first region (right side) fixed on the second top plate (230) and overlapping the second top plate; and a second region (left side) connected to the first region and at least partially arranged in the first portion. See Fig. 2 – extended view (204).


Regarding claim 12, O’Brien discloses the device as claimed, wherein the flexible support (210) is arranged to a bottom of the second region and exceeds beyond the second region, and an exceeding portion of the flexible support is connected to the reel (226).  See Fig. 2 – retracted view (202).
Regarding claim 13, O’Brien discloses the device as claimed, wherein the first portion (110) defines an accommodating chamber (214) therein, the reel (226) is arranged in the accommodating chamber, a part of the flexible display screen assembly (i.e., 224) is arranged in the accommodating chamber, the electronic device further comprises a cover body (i.e., the bottom of 110 – not shown), the cover body is connected with the first portion (110) and inherently covers the accommodating chamber, a display portion (104) of the flexible display screen assembly (104/224) is configured to be expanded when the first portion and the second portion move away from each other, and the expanded display portion of the flexible display screen assembly is configured to be received in the accommodating chamber when the first portion and the second portion move towards each other.  See Fig. 2.



Regarding claim 16, O’Brien discloses the device as claimed, further comprising a position limiting structure (236), wherein the position limiting structure is arranged to the housing and configured to prevent the reel (226) from rotating when the second portion moves to a predetermined position relative to the first portion.  See Fig. 2 and [0025].
Regarding claim 18, O’Brien an electronic device (102), comprising: a housing comprising a first portion (110) and a second portion (112) connected to each other and slidable relative to each other; a reel (226) arranged in the first portion (110); and a flexible display screen assembly (104/224) having a first end (i.e., at 232) fixed to the second portion (112) and a second end (i.e., at 224) coupled to the reel, wherein the electronic device has a narrow screen mode (106/114) in which a part of the flexible display screen assembly (224) is wound on the reel, and an expanded mode (108/118) in which the part of the flexible display screen assembly (i.e., 224) is exposed between the first portion (110) and the second portion (112).  See Fig. 2.
Regarding claim 19, O’Brien discloses the device as claimed, wherein the reel (226) is configured to rotate in a first direction to wind the part of the flexible display screen assembly (224) when the first portion and the second portion 

move towards each other (i.e., towards the right), and to rotate in a second direction (i.e., towards the left) to release the part of the flexible display screen assembly when the first portion and the second portion move away from each other, in which the second direction is opposite to the first direction.  See Fig. 2 and the corresponding specification.
Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2020/0337159 to Yang et al. (i.e., “Yang” hereinafter).  Yang discloses an electronic device (11), comprising: a housing (110) comprising a first portion (112c), a second portion (112a), and a third portion (112b), the first portion and the second portion being arranged to both sides of the third portion (112b), respectively, and the first portion and the second portion being configured to move relative to the third portion; a first reel (201) arranged in the first portion (112c) and a second reel (202) arranged in the second portion (112a); and a flexible display screen (120) assembly having a first end wound on the first reel and a second end wound on the second reel (see Figs. 16 and 17), wherein at least corresponding one of the first reel (201) and the second reel (202) arranged in at least one of the first portion and the second portion is configured to rotate to release the flexible display screen assembly when the at least one of the first 

portion and the second portion moves away from the third portion.  See Figs. 18-20 and the corresponding specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Yang.  Regarding claim 3, O’Brien discloses the device as substantially claimed, but does not expressly teach “further comprising a driving mechanism, wherein the driving mechanism is connected with the second portion and configured to drive the second portion to move away from the first portion to drive the flexible display screen assembly to move.”  
Yang discloses a terminal with retractable mechanical members (112c and 112a), including a driving mechanism (see Fig. 20), wherein the driving mechanism is connected with a second portion (i.e., right side portion of 112) and 

configured to drive the second portion to move away from the first portion (i.e., left side portion of 112) to drive the flexible display screen assembly to move.  
It would have been obvious to one of ordinary skill in the art, before the
effective filing date of the claimed invention, to modify the device of O’Brien to include a driving mechanism, as taught by Yang, since the device of Yang would allow for the device of O’Brien to operate automatically instead of manually.  
Regarding claim 4, O’Brien in view of Yang disclose the device as claimed, wherein the driving mechanism (see Fig. 20 of Yang) comprises a motor (308) and a first transmission structure (309) connected with the motor and the second portion, and the motor is configured to drive the second portion to move relative to the first portion by the first transmission structure.
Regarding claim 5, O’Brien in view of Yang disclose the device as claimed, wherein the first transmission structure comprises: a first transmission gear (i.e., edges of 308) connected with the motor (308); and a rack part (301/302) fixed to the second portion and meshed with the first transmission gear.  See Fig. 20 of Yang.
Regarding claim 6, O’Brien in view of Yang disclose the device as claimed, wherein the driving mechanism comprises a second transmission structure (i.e., 

on the opposite side of Yang) connected with the reel and the first transmission gear, and the motor is configured to drive the reel to rotate to release the flexible display screen assembly through the second transmission structure while driving the second portion to move away from the first portion.
Regarding claim 15, O’Brien discloses the device as substantially claimed, but does not expressly teach a camera arranged in the accommodating chamber of the first portion, and the cover body comprises a light transmitting part corresponding to the camera, and the camera is configured to acquire images through light transmitting part.
Yang discloses providing a camera arranged in the accommodating chamber (see Fig. 4 and [0055-0056]). As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of O’Brien to include a camera, as taught by Yang, in order to take pictures while using the device.  It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the device of O’Brien in view of Yang to provide a cover body having a light transmitting part corresponding to the camera, since this would allow for light to enter the camera’s lens so that the images may be acquired.  

Allowable Subject Matter
Claims 7, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: regarding claim 7, the specific limitations of “the second transmission structure comprises: a second transmission gear fixed to the reel and concentric with the reel; and a third transmission gear rotatably arranged to the first portion, and meshed with the second transmission gear and the first transmission gear,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Regarding claim 14, the specific limitations of “the cover body comprises a first connecting part and a second connecting part movable relative to the first connecting part, the first connecting part is fixedly connected with the first portion, and the second connecting part is fixedly connected with the second portion,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.


Regarding claim 17, the specific limitations of “the position limiting structure comprises: a position limiting block provided to one of the first portion and the second portion; and a position limiting groove formed in the other one of the first portion and the second portion, wherein the position limiting block is configured to be engaged in the position limiting groove when the second portion moves to the predetermined position relative to the first portion,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841    
                                                                                                                                                                                         March 25, 2022